           Case 1:21-cv-10223-DJC Document 5 Filed 03/17/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                  )
ANDRE RENE LEVESQUE,                              )
                                                  )
                Plaintiff,                        )
                                                  )
                v.                                )        Civil Action No. 21-10223-DJC
                                                  )
NEW YORK STATE POLICE, et al.,                    )
                                                  )
                Defendants.                       )
                                                  )

                                             ORDER

CASPER, J.                                                                      March 17, 2021

        In an Order dated February 9, 2021, D. 3, the Court ordered plaintiff Andre Rene Levesque

(“Levesque”) to pay the $400 filing fee or seek leave to proceed in forma pauperis. The Court

informed Levesque that failure to comply with the order within twenty-one days would result in

dismissal of the action without prejudice.

        More than twenty-one days have passed since the February 9, 2021 Order. Levesque has

not complied with the Order or filed any document concerning the filing fee.

        Accordingly, the Court orders that this action be DISMISSED WITHOUT PREJUDICE

for failure to pay the filing fee.

        So Ordered.

                                             /s Denise J. Casper
                                             United States District Judge




                                                 1
